MEMORANDUM **
Fusheng Liu (Liu) appeals from the district court's entry of default judgment against him. However, because Liu failed to file a motion in the district court under either Federal Rule of Civil Procedure 55(c) or 60(b) seeking to set aside the second entry of default or entry of default judgment, Consorzio del Prosciutto di Parma v. Domain Name Clearing Company, LLC, 346 F.3d 1193, 1195 (9th Cir.2003) mandates dismissal. Liu’s “argument that service was insufficient is not a matter properly before this court.” Id.
Nothing in Rule 27 of the Federal Rules of Appellate Procedure or the Rules of the Ninth Circuit required Appellee to file a motion to dismiss the appeal before raising Liu’s failure to seek relief from the default judgment.
APPEAL DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.